         Case 1:19-cv-04977-ALC Document 61 Filed 02/26/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


ROY STEWART MOORE, et al

                                                         Index No. 19 Civ. 4977 (ALC)
                 Plaintiffs,
v.

SASHA NOAM BARON COHEN, et al

                    Defendants.



        PLAINTIFFS’ REQUEST FOR TELEPHONIC STATUS CONFERENCE

       Plaintiffs Roy Moore (“Judge Moore”) and Kayla Moore (“Ms. Moore”) (collectively

“Plaintiffs”) respectfully request a telephonic status conference at this Court’s earliest

convenience.

Dated: February 26, 2020                           Respectfully Submitted,



                                                     /s/ Larry Klayman
                                                    Larry Klayman, Esq.
                                                     KLAYMAN LAW GROUP P.A.
                                                    2020 Pennsylvania Ave NW # 800
                                                    Washington, D.C. 20006
                                                    (561) 558-5536
                                                    Email: leklayman@gmail.com


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

February 26, 2020

                                                   /s/ Larry Klayman
